DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/01/2021 has been entered. Claims 1-19, and 21-33 remain pending. Claims 1, 15, 16, 21, 32, and 33 are amended. Claims 1, 21, 32, and 33 are amended reciting “using a plurality of calibrations relating fluid volumes in the wound dressing with pressure decay”. Claims 15 and 16 are amended to change its dependency. Applicant’s amendment to claims have overcome every objections previously set forth in the Non-Final Action mailed on 08/02/2021. 
Claims 1-19, and 21-33 are examined on the merits.
Election/Restrictions
Claims 1-33 allowable. The restriction requirement between Species I and II , as set forth in the Office action mailed on 05/17/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II is withdrawn.  Claim 20 , directed to Species II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or reasonably suggest a negative pressure wound therapy system comprising a processing circuit configured to calculate a wound dressing fluid absorbent capacity based on the rate of pressure decay using a plurality of calibrations relating fluid volumes in the wound dressing with pressure decay.
The closest prior art references are Locke et al (US 9844485 B2, hereinafter ‘Locke’), Armstrong et al (US 20170216501 A1, hereinafter ‘Armstrong’) Pratt et al (US 20150165182 A1, hereinafter ‘Pratt’), and Gordon et al (US 9408954 B2, hereinafter ‘Gordon).
Locke teaches a negative wound pressure therapy system as claimed except for a processing circuit is configured to calculate a wound dressing fluid absorbent capacity based on the rate of pressure decay using a plurality of calibrations relating fluid volumes in the wound dressing with pressure decay. Armstrong teaches a processing circuit configured to calculate a wound dressing fluid absorbent capacity based on the rate of pressure, but fails to teach using a plurality of calibrations relating fluid volumes in the wound dressing with pressure decay. Pratt teaches monitoring pressure at the tissue site during ramp-down period, but Pratt fails to calculate the exudate volume utilizing pressure data. Gordon teaches monitoring and utilizing pressure at the tissue site and calculate canister full condition when magnitude of pressure fluctuation is greater than the predetermined value, but also fails to teach using a plurality of calibration data. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         /KAI H WENG/Examiner, Art Unit 3781